     Case 2:19-cr-00235 Document 47 Filed 06/23/20 Page 1 of 1 PageID #: 136



                          UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON

UNITED STATES OF AMERICA

v.                                               Criminal No. 2:19-cr-00235

JULIE M. WHEELER


                             PETITION FOR WRIT OF HABEAS
                              CORPUS AD PROSEQUENDUM

        Comes now Erik S. Goes, Assistant United States Attorney for the Southern District of
West Virginia, and informs the Court that one JULIE M. WHEELER is a sentenced prisoner and
is now incarcerated in the Southern Regional Jail, Beaver, West Virginia, and that the said JULIE
M. WHEELER is charged in an indictment charging her with a violation of Title 18, United States
Code, Section 1347. The presence of JULIE M. WHEELER is necessary for a hearing before
the United States District Court for the Southern District of West Virginia, at Charleston, West
Virginia, on June 30, 2020, at 1:30 p.m.

       WHEREFORE, your petitioner prays for an Order of this Court directing the United States
Marshal for the Southern District of West Virginia, or any other authorized law enforcement officer,
to produce the body of said JULIE M. WHEELER so that JULIE M. WHEELER may appear
before the United States District Court for the Southern District of West Virginia at Charleston,
West Virginia, on June 30, 2020, at 1:30 p.m.

                                              Respectfully submitted,

                                              MICHAEL B. STUART
                                              United States Attorney


                                              /s/ Erik S. Goes,
                                              Erik S. Goes,
                                              Assistant United States Attorney
                                              WV Bar No.
                                              300 Virginia Street, East
                                              Room 4000
                                              Charleston, WV 25301
                                              Telephone: 304-345-2200
                                              Fax: 304-347-347-5104
                                              Email: erik.goes@usdoj.gov
